                                                                                      O,i>16/J1
                                                                                            rfJ/f
                      IN THE UNITED STATES DISTRICT COURT


                                                              1·9 CV 11761
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


FSA STORE INC.                                         Civil Action No. ------

                              Plaintiff,

               V.

OLIVER TAKACH, individually and d/b/a
PENGY.CO

                              Defendant.


                                     ff    I I IF ORDER
       THIS MATTER comes before the Court upon the Application for Ex Parte Temporary

Restraining Order and Preliminary Injunction, filed by Plaintiff FSA Store ("Plaintiff') against

Defendant Oliver Takach, individually and doing business as Pengy.co. ("Defendant").

       After consideration of Plaintiffs Application, the Court finds that the Application should

be GRANTED.

       Further, the Court finds that the Temporary Restraining Order shall be issued ex parte.

Specifically, Defendant is engaged in online sales of products it has misrepresented as being

FSA-eligible through pengy.co and continues to use Plaintiffs mark FSA STORE there, in direct

competition with Plaintiff and without its authorization. The critical period for FSA holders

looking to spend their FSA funds is now, through December 31, at which time, for the majority

of FSA holders, some if not all of their FSA funds will be forfeited. As such, if the requested

Temporary Restraining Order is not granted ex parte, there is a substantial risk that consumers

will be deceived by pengy.co's misrepresentations that all of its products are FSA-eligible (when

they are not) and will be mistaken as to the source of Defendant's goods and services as

promoted under Plaintiffs Mark, and to the endorsement or sponsorship of, or the affiliation or


                                               -1-
Dated: December 23, 2020
